DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: Examiner spoke with Mark Bicks on 03/23/2022 for permission to mail the Notice of Allowance early.

Allowable Subject Matter
Claims 11-17, 19-28, and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the art on record does not reasonably suggest or teach a first station in which a radiation detector of a first sensor is disposed below a container product and a radiation emitter of the first sensor is disposed above the container product, and a second station in which a radiation detector of a second sensor is disposed above the container product and a radiation emitter of said second sensor is disposed below the container product as determined by the Patent Trial and Appeal Board in its decision on 02/25/2022.
The closest prior art, Engelhardt et al. (U.S. Pub. No. 20120134230 A1), Voigt et al. (U.S. Pub. No. 2008/0001104 A1), and Milne et al. (U.S. Pub. No. 2014/0177932 A1), either singularly or in combination, fails to anticipate or render obvious the above limitations as determined by the Patent Trial and Appeal Board in its decision on 02/25/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483